914 So. 2d 942 (2005)
Howard MOSS, Petitioner,
v.
Patricia L. MOSS, Respondent.
No. SC05-591.
Supreme Court of Florida.
October 27, 2005.
Cynthia L. Greene of Greene, Smith and Associates, P.A., Miami, FL, and David M. Wall, Clearwater, FL, for Petitioner.
Michael J. Park and Joseph R. Park of Park and Ossian, P.A., Clearwater, FL, for Respondent.
CANTERO, J.
We have for review Moss v. Moss, 901 So. 2d 177 (Fla. 2d DCA 2005), which cites to and certifies the same question of great public importance as Lashkajani v. Lashkajani, 855 So. 2d 87 (Fla. 2d DCA 2003), quashed, 911 So. 2d 1154 (Fla. 2005). We have jurisdiction. See art. V, § 3(b)(3)-(4), Fla. Const.; Jollie v. State, 405 So. 2d 418 (Fla.1981).
This Court recently quashed Lashkajani and answered the certified question in the affirmative. See Lashkajani v. Lashkajani, 911 So. 2d 1154 (Fla. 2005). Accordingly, the Court has determined that it should summarily accept jurisdiction in Moss. It is thus ordered that the petition for review in Moss is granted; that decision is quashed; and the matter is remanded for reconsideration in light of this Court's decision in Lashkajani.
No motion for rehearing will be entertained by the Court.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, and BELL, JJ., concur.